BRICKELL, 0. J.
-The validity of the title derived from the sale for the payment of taxes is not, in this case, a material inquiry. The conveyance obtained under it was admissible as color of title, and to show the extent of the possession which had been taken and held by the purchaser and his vendee. When there is an entry upon lands under color of title, by deed or other instrument in writing, and a continuous occupancy, in legal contemplation, there is “ actual possession to the extent of the boundaries contained in the writing; and' this, though the title' conveyed is good for nothing.”—2 Smith’s Lead. Oases (5 Am. Ed.), 563; Allen v. Kellam, 69 Ala. 442.
2. The exceptions to the instructions given, and to the in*79structions refused, are too general to avail the appellant, unless it could be asserted there is error in all the instructions given, and that all requested embody correct legal propositions applicable to the evidence.—Elliott v. Stocks, 67 Ala. 336; Cohen v. The State, 50 Ala. 108. Without entering upon a discussion of the instructions, it is apparent this can not be asserted in reference to them.
Let the judgment be affirmed.